      Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 1 of 21




 BY ECF

 April 15, 2019

 The Honorable Joseph C. Spero
 United States Magistrate Judge
 United States District Court
 Northern District of California
 450 Golden Gate Avenue, Courtroom G
 San Francisco, CA 94102

        Re:      SinCo Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd.
                 No. 17-cv-5517-ECM-JCS

 Dear Judge Spero:

        As I was leaving the office last Friday afternoon, I was surprised to receive an
 ECF notice indicating that counsel for Plaintiff SinCo Techologies Pte Ltd. (“Sinco”),
 Lael Andara, had sought leave to file a motion for reconsideration of Your Honor’s
 order dated April 9, 2019. After skimming the letter in which Mr. Andara made that
 request (the “Letter”), it appeared one more of many complaints to which I had
 already grown accustomed to seeing in this litigation, despite having been involved
 with it for just over a month. Accordingly, I decided not to respond to it.

        Having read the Letter more carefully over the weekend, I stand by that
 decision with respect to most of the Letter. There is, however, another aspect of the
 Letter to which I must respond. Near the end, Mr. Andara makes the following
 claim:

              On April 3, 2019, counsel for the parties met to discuss several
        discovery issues that were the subject of the Joint Letter that
        encouraged the Court as to cooperation. [ECF 185] That meeting was
        attended by my paralegal Manali Shah and DEFENDANTS’ counsel
        Mr. Zhu, Mr. Yao, and Mr. Fazio. At one point we were discussing the
        designation of materials pursuant to the protective order and I brought
        up Mr. Tjoa’s deposition transcript. Mr. Fazio asked if we had asked for
                  Silicon Valley Office address: 7901 Stoneridge Dr #208, Pleasanton, CA 94588
              http://www.dehenglaw.com/            Phone: (925) 399 5856        Fax: (925) 397 1976
   Beijing Shanghai Shenzhen Guangzhou Tianjin Jinan Dalian Changchun Shenyang Changsha Xi’an
   Chongqing Hangzhou Wuhan Zhengzhou Nanjing Fuzhou Taiyuan Urumqi Hefei Chengdu Kunming
Zhuhai Suzhou Wenzhou Wuxi Dongguan Sanya Paris New York The Hague Brussels Dubai Silicon Valley
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 2 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 2

      the re-designations before filing our Motion for Sanctions and I replied
      we had on several occasions. I indicated that I had specifically asked
      Leslie Williams on several occasions on the status of the designations.
      Mr. Fazio then began discussing that he had reviewed the Tjoa
      deposition transcript and indicated that it shouldn’t have been
      designated Attorney’s Eyes only. I then asked why he would
      submit a declaration to the Court indicating that it was. [ECF
      167-1.] Mr. Fazio who had already been hostile and rude leading
      up to this point, was visibly angry, hurled profanity at me
      directly, I will not repeat here. I had a concern that Mr. Fazio
      was going to escalate this matter into a physical altercation, so
      the subject was changed and we moved on. When I spoke to my
      paralegal after the meet and confer she was also concerned that the
      hostility in the room may have escalated to a physical altercation.

Letter at 5 (emphasis added).

       Mr. Andara’s story is both false and misleading. At no time did I “hurl[]
profanities”—at Mr. Andara or anyone else—nor did I do anything that would give
any reasonable person a basis for believing that I would “escalate this matter into a
physical altercation.” The very notion is completely and utterly ridiculous—not only
because I have litigated for nearly three decades without anyone ever leveling such
an accusation, but because the parties achieved more during that 90-minute meet-
and-confer session than they have since this litigation began more than two years
ago, which is hardly consistent with the portrait Mr. Andara paints of me being a
hair’s breadth away from physically assaulting him. As discussed below, five
attorneys representing both sides and their clients attended that meeting, which
resulted in numerous agreements that constituted more progress regarding
discovery in this case than has been made for quite some time—which were
memorialized in a stipulation that was adopted by the Court that is wholly
inconsistent with the false portrayal that appears in the Letter.

       The omission of important facts from the is also misleading. On March 22,
2019—two days after Your Honor issued an order requiring the highest-ranking
officers of Sinco and Xingke to attend in-person meet-and-confer sessions—Mr.
Andara requested that counsel and their respective clients attend such a session to
discuss Xingke’s interrogatory responses and its production of documents on April 5,
2019. I explained that the date Mr. Andara selected conflicted with the pre-existing
dates the parties had agreed upon for the depositions of Jon Chee and Bryan Lim,
Sinco’s Chief Operating Officer and Chief Executive Officer, on April 4 and 5,
respectively. I also explained that there were several other issues that the parties
needed to discuss, including
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 3 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 3

      (1) the amount of attorney fees and costs Sinco is attributing to the
      actual research and drafting of its motion for sanctions; (2) Sinco’s
      responses to Defendants’ written discovery requests (which were not
      timely served and fail to comply with Sinco’s obligations to respond
      fully and in good faith); and (3) Sinco’s improper designation of
      materials as Confidential and Attorneys’ Eyes Only (“AEO”) (e.g.,
      marking every page of its discovery responses as AEO – including
      General Statements and General Objections).

See email exchange between L. Andara and J. Fazio dated Mar. 26-29, 2019
(attached hereto as Exhibit A) at 5.

      Ultimately, the parties agreed to meet and confer with their respective clients
on April 3, the day before the Chee deposition was scheduled to begin. See id. at 1-3.
Accordingly, my colleagues (Messrs. Zhu and Yao) met with Mr. Andara and his
paralegal, Ms. Shah, at Mr. Andara’s office from 5:00 to 6:00 p.m. on April 3, and
from 6:00 to 6:30 p.m. with our respective clients (Messrs. Tjoa, Chee, and Lim) for
the purpose of having them confirm or disaffirm the agreements counsel had reached
during the first hour of the session.

       The meeting was productive and quite contentious at times, but not for the
reason Mr. Andara claims in his letter. Mr. Andara began by asking whether
Defendants agreed with the dollar amount set forth in Mr. Andara’s most recent
declaration in support of the award of attorney fees Your Honor ordered them to pay:
$24,907.50. See Dkt. No. 175 ¶ 17. I explained that Defendants did not agree with
that amount for two related reasons: (1) Your Honor’s order states that Sinco was to
“only include those fees and costs incurred by the actual research and drafting of the
Motion, and associated costs,” Dkt. No. 163 ¶ 6; and (2) the amount Mr. Andara
claimed he had incurred as of the date the motion was filed on February 15, 2019,
was $6,080.00, Dkt. No. 140-1 ¶ 51, which increased by $10,940.50—to $16,984.50
for the same period (i.e., through February 15, 2019), see Dkt. No. 175 ¶ 14 plus an
additional $7,923.00 for the period between March 1 and March 7, 2019 (the date on
which he filed Sinco’s reply in support of the motion), see id. ¶15.

       When asked to explain how he could have been nearly $11,000 more than the
$6,080 he claimed to have incurred as of February 15 under penalty of perjury, Mr.
Andara pointed to paragraph 51 of his original declaration (Dkt. No. 140-1), which
says “[t]he cost to draft this motion was in excess of $6,080 USD” and claimed that
the words “in excess of” justified the additional $10,904.50 he claimed for the same
billing period when he filed his second declaration (Dkt. No. 175). In other words,
Mr. Andara contended that “in excess of $6,090” actually meant $16,984.50 and that
he incurred an additional $7,923.00 while drafting the reply brief, for a total of
$24,907.50.
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 4 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 4

       Although the position Mr. Andara had taken was incredible, we ultimately
resolved the matter informally for the sole purpose of avoiding further expenditures
of time, money, and judicial resources on it.1

      We then turned to the next issue: Mr. Andara’s claim that Xingke had
included duplicates in its production of documents to make it seem as though Xingke
had produced a larger volume of documents than it actually had.

      I explained that there was nothing sinister about the existence of duplicates in
Defendants’ production. Sinco had requested the same documents from each
Defendant and, as I understood it, duplicates had been produced because they were
found on the computer used by Mr. Ng and on the computer used by Mr. Liew
because their separate existence had independent evidentiary significance.

      Mr. Andara became annoyed, insisting that the “MD5 hash codes” that were
included in Defendants’ production “proved” that the duplicates were the same
documents that Messrs. Ng and Liew had produced from their laptop computers. Mr.
Yao explained that he had produced a set with Xingke Bates numbers because Sinco
had requested the same documents from Xingke, and that he believed Defendants
were obligated to produce them in response to those requests as well.

      When I realized what had happened, I immediately agreed that duplicates
should not have been included with separate Bates numbers unless they had been
found in a separate location maintained by Xingke, and that duplicates would not be
included in future productions unless the same document actually was found in more
than one location.

       Nonetheless, Mr. Andara became needlessly argumentative again when the
subject turned to Sinco’s designation of entire documents as “Highly Confidential—
Attorneys’ Eyes Only,” such as discovery responses, including the caption pages,
instructions, and general objections. Mr. Andara sought to brush aside the issue,
stating repeatedly that Sinco had marked portions of documents that were truly
confidential with yellow highlighting and that should be enough to resolve the
matter. I asked whether he was taking the position that the Stipulated Protective
Order allows designating as confidential any portion of a document that is not
actually confidential, and Mr. Andara reluctantly admitted that it does not. Yet he
became even more annoyed when I asked that he remove improper designations and
refrain from doing so in the future.




      1Three days later, the parties agreed to a total of $9,750.00, which was
memorialized in the Stipulation and Order Re: In-Person Meet and Confer of April 3,
2019 (with Clients). See Dkt. No. 188 at 4:20-24.
     Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 5 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 5

       Rather than simply agreeing to comply with the Stipulated Protective Order,
Mr. Andara pointed to the materials he moved to place under seal in connection with
Sinco’s motion for sanctions in an attempt to equate them with the materials he had
designated improperly as confidential. I began to explain that I would not have
designated those materials had the names of the of the customers that the parties
had deemed them confidential, but Mr. Andara interrupted me repeatedly, arguing
that I should not have sought to maintain their confidentiality if I did not believe
they actually were confidential. Each time I tried to finish what I was trying to say,
Mr. Andara continued to interrupt, insisting that he knew what I was going to say
before I said it.

       The situation was truly vexing, but it did not even remotely resemble the
portrait Mr. Andara paints in his Letter. Rather, as the Stipulation and Order
pertaining to the April 3 meet-and-confer session reflects, we moved on to resolve
issues pertaining to the Xingke employee depositions, the data on Mr. Ng’s laptop
computer, and Mr. Tjoa’s responses to interrogatories, and agreed to review other
matters as wel. And when the clients joined the meeting a few minutes later, the
parties confirmed the terms of their agreement—except for one issue: Mr. Andara
sought a stipulation by which the Court would appoint a Special Master to take over
all discovery-related matters in this litigation and Mr. Andara advised us that his
client had vetoed his idea.
       In addition, after the meet-and-confer session Defendants resolved other
issues about which Mr. Andara had been complaining. For example, although Mr.
Andara has been unable to effectuate service on Xingke pursuant to the Hague
Convention, Xingke has offered to appear in the parallel state-court action
voluntarily and to withdraw the counterclams against Sinco in this action that are
not directly related to trademark infringement.
       Despite all this, Mr. Andara has chosen to focus on my decision to take lunch
during the deposition of Sinco’s COO, Mr. Chee. According to Mr. Andara’s version of
the story, after I asked him whether he would like to break for lunch, he
      turned to the witness and asked if he wanted to continue or break for
      lunch and he indicated he was good to proceed. I advised Mr. Fazio we
      are good to proceed further. Mr. Fazio responded that we were taking
      lunch now. I asked why did he inquire if we wanted to break from lunch
      then? In response he again hurled an explicative noun at me directly, I
      will not repeat here. . . .
Letter at 5.
      In actuality, when I asked whether it was a good time to take lunch,
Mr. Andara indicated that we would continue with the deposition without
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 6 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 6

taking a break, notwithstanding that, in addition to Mr. Yao and me, the court
reporter and the videographer would have to continue for at least four more
hours before the examination would conclude. That was not acceptable. But
when I explained that we had to take lunch, Mr. Andara shot back angrily
that I should not have asked the question if I was going to take lunch anyway.
       Mr. Andara can be quite exasperating, apparently because he does not
understand that litigation is inherently confrontational and contentious,
which may be why he appears to perceive any disagreement as a personal
affront. But there appears to be another reason Mr. Andara is so difficult to
get along with, which became evident during the Chee deposition.
      At the outset of his deposition, Mr. Chee appeared to be a bit nervous,
but he was cooperative. As the deposition went on, however, Mr. Chee became
uncooperative to the point of being obstreperous, and Mr. Andara only
encouraged his behavior in an apparent attempt to trade on patently false
claims that the examination was “unfair” and “abusive.”
       At the outset of the deposition I asked whether Mr. Chee had ever been
involved in any judicial proceedings other than the present litigation. He
admitted that he had been in some trouble in his youth, which resulted in a
two-year sentence. When asked again about involvement in any other judicial
proceeding, Mr. Chee denied any such involvement and testified that he had
not only been a student at Stanford University, but had done so well at Sinco
after his father-in-law (Sinco CEO, Bryan Lim) had appointed him COO in
2014, that he took over day-to-day management of the company in 2017.
      When pressed further about his experience at Stanford, however, Mr.
Chee stated that he had not received a degree from the university; rather, he
had received a “certificate” after purportedly attending for nearly a decade.
When asked about a news report that mentioned community college, but not
Stanford, however, Mr. Chee began to complain that the questioning was
becoming “abusive” and that he felt that he was being “mocked”—assertions
with which Mr. Andara was quick to agree.
       I then asked Mr. Chee why the news report stated that he had been
sentenced to five and a half years in prison—not two years, as he had testified
earlier—for defrauding four individuals out of approximately $1 million.
Although he admitted that the report was accurate, Mr. Chee continued to
complain that he was being “harassed” because he had already testified about
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 7 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 7

the matter. Again, Mr. Andara agreed with his client and threatened to call
Your Honor if I continued the purported “harassment.”2
       Yet, when asked why he had not mentioned that he had petitioned for
bankruptcy when asked whether he had been involved in any other judicial
proceedings, Mr. Chee testified that the bankruptcy proceedings were
somehow a part of the criminal proceedings and vehemently denied that he
had filed the petition to prevent his victims from recovering the money he
obtained from them, claiming that he did not repay them because he simply
did not have the money. When asked about documents establishing that he
had spent nearly $10,000 to rent a Ferrari in Los Angeles at the time his
victims were suing him and that he petitioned for bankruptcy years before the
criminal proceedings, Mr. Chee complained that the questions were somehow
unfair and amounted to harassment.
       Finally, when asked about being appointed as COO in 2014
notwithstanding that Singapore law makes it a crime punishable by a two-
year term in prison and a $10,000 fine for an undischarged bankrupt to
become a director, officer, or directly or indirectly manage a Singapore
company, see Singapore Companies Act § 148(1), Mr. Chee claimed that the
law did not apply to him because he was simply “helping his father-in-law.”
And when I pressed further for answers to straightforward questions, Mr.
Chee either claimed not to understand the question or would deliberately
answer a different question—all the while complaining that he was being
“harassed,” which Mr. Andara not only endorsed, but threatened to call Your
Honor about. Again, however, he never did.
       As frustrating as all of this was, had Mr. Andara not submitted the
Letter last Friday, I would not have brought any of this to Your Honor’s
attention—at least not unless and until there was a legally significant reason
for doing so. Because Mr. Andara has chosen to complain about being “forced”
to take a lunch break and to claim with a straight face that I am putting him
at risk of assault and battery, however, the record simply had to be set
straight.




      2 At one point, Mr. Andara stood up and proclaimed that he was going to call
Your Honor and proceeded to walk out of the deposition with his client. I responded
by reminding Mr. Andara that he was free to contact Your Honor, but not on an ex
parte basis. I repeated that admonition each time Mr. Andara stated his intention to
contact the Court about the supposed “abuse” Mr. Chee was forced to endure. As far
as I know, however, Mr. Andara made no actual contact.
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 8 of 21


The Honorable Joseph C. Spero — April 15, 2019 — Page 8

      At bottom, I have worked hard to put this litigation on track again so
the parties can focus on the merits of this litigation (or the lack thereof) rather
than on childish bickering and complaints that litigators sometimes have
disagreements with their adversaries. Those efforts appear to be working,
despite the difficulties I have encountered with Mr. Andara. Indeed, as my
experience with Mr. Andara’s colleagues has demonstrated, not every
encounter needs to involve an argument or a disagreement. See generally
Exhibit B (email messages with J. Acheson of Ropers firm). And although I
am certainly not suggesting that civility can or should be abandoned when
disagreements do arise, it appears that Mr. Andara has submitted his Letter
to Your Honor in an effort to use ordinary disagreements to gain a tactical
advantage.


                                  Sincerely,


                                  Jeffrey L. Fazio
Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 9 of 21




               EXHIBIT A
           Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 10 of 21


Subject:    RE: Meet and confer
Date:       Friday, March 29, 2019 at 10:43:52 AM Paciﬁc Daylight Time
From:       Andara, Lael D.
To:         Jeﬀrey L. Fazio
CC:         Trevino, Michelle G., Shah, Manali, Clay Zhu, Yi Yao, Riedell, Roxana
A8achments: image001.jpg, image002.jpg, image003.jpg, image004.jpg

Counsel,

Absolutely, that had been my hope when we were in person at Court yesterday. I think that makes perfect
sense.

Lael Andara
Ropers Majeski Kohn & Bentley PC
Partner
(650) 780-1714

From: Jeffrey L. Fazio [mailto:jfazio@dehengsv.com]
Sent: Friday, March 29, 2019 10:42 AM
To: Andara, Lael D.
Cc: Trevino, Michelle G.; Shah, Manali; Clay Zhu; Yi Yao; Riedell, Roxana
Subject: Re: Meet and confer

I think you’ve misunderstood my message. I’m not proposing that you ask your clients to
change their travel plans. I proposed that counsel meet from 5:00 to 6:00 pm for the
purpose of discussing all the issues to be addressed in the meet-and-confer session, then
have our respective clients join at 6:00 pm to either approve or disapprove various aspects
of our solutions (assuming we’re able to reach agreement on any).


Jeﬀrey L. Fazio
Senior AWorney

Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com




From: "Andara, Lael D." <lael.andara@rmkb.com>
Date: Friday, March 29, 2019 at 10:39 AM
To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>
Cc: "Trevino, Michelle G." <michelle.trevino@rmkb.com>, "Shah, Manali" <manali.shah@rmkb.com>,
Clay Zhu <czhu@dehengsv.com>, Yi Yao <yyao@dehengsv.com>, "Riedell, Roxana"
<roxana.riedell@rmkb.com>
Subject: RE: Meet and confer

                                                                                                      Page 1 of 7
           Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 11 of 21



Counsel,

        It is now 1:40 a.m. in the morning in Singapore, so I can’t get a conﬁrmahon from my client, but I
        think we should be able to make the 5:00 p.m. hme work. We had discussed changing travel plans
        last night to try to start at 4:30 for the same reasons you arhculated below, but I hadn’t received
        conﬁrmahon.

Lael Andara
Ropers Majeski Kohn & Bentley PC
Partner
(650) 780-1714



From: Jeffrey L. Fazio [mailto:jfazio@dehengsv.com]
Sent: Friday, March 29, 2019 10:25 AM
To: Andara, Lael D.
Cc: Trevino, Michelle G.; Shah, Manali; Clay Zhu; Yi Yao; Riedell, Roxana
Subject: Re: Meet and confer

Counsel,

When you proposed April 3 we assumed that we would have time to accomplish our
respective objectives. Scheduling a meet-and-confer at 6:00 pm poses a problem for two
reasons. First, just two days ago, you complained about my sending you a draft of a Joint
Letter to Judge Spero because your office closes at 6:00 pm. Second, Mr. Tjoa’s schedule is
very tight and must leave by 6:30 pm to attend to other matters.

We’re willing to work with you on this, but we need to ensure that we get through all the
issues to be discussed, including those I described in the email message I sent to you a
couple of days ago.

Assuming we can agree on that, if we start the meet-and-confer session at around 5:00 pm
so that we have addressed all the issues by 6:00 pm, leaving our respective clients to either
approve or disapprove our proposed solutions, that may work.

Let me know if you agree and we will proceed accordingly.

Thank you.


Jeﬀrey L. Fazio
Senior AWorney

Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com



                                                                                                          Page 2 of 7
          Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 12 of 21




From: "Andara, Lael D." <lael.andara@rmkb.com>
Date: Thursday, March 28, 2019 at 7:52 PM
To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>
Cc: "Trevino, Michelle G." <michelle.trevino@rmkb.com>, "Shah, Manali" <manali.shah@rmkb.com>,
Clay Zhu <czhu@dehengsv.com>, Yi Yao <yyao@dehengsv.com>, "Riedell, Roxana"
<roxana.riedell@rmkb.com>
Subject: Re: Meet and confer

We can conﬁrm for 6 pm at my oﬃce on April 3rd.

Sent from my iPhone

On Mar 28, 2019, at 6:22 PM, Jeﬀrey L. Fazio <jfazio@dehengsv.com> wrote:

      Counsel,

      As I mentioned as we were leaving today’s hearing, Mr. Tjoa will be available for
      a meet-and-confer session on April 3, the date you proposed below. To ensure
      that Mr. Tjoa remains available on that date, and to allow him to make travel
      arrangements, please let us know at your first opportunity whether Sinco’s
      highest-ranking officer will be available for the meet-and-confer session on April
      3 as well.

      Thank you.


      Jeﬀrey L. Fazio
      Senior AWorney

      Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
      Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com




      From: "Andara, Lael D." <lael.andara@rmkb.com>
      Date: Wednesday, March 27, 2019 at 11:03 AM
      To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>, "Trevino, Michelle G."
      <michelle.trevino@rmkb.com>, "Shah, Manali" <manali.shah@rmkb.com>

                                                                                           Page 3 of 7
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 13 of 21


Cc: Clay Zhu <czhu@dehengsv.com>, Yi Yao <yyao@dehengsv.com>, "Riedell, Roxana"
<roxana.riedell@rmkb.com>
Subject: RE: Meet and confer

Counsel,

A8orney’s Fees
The Court’s Order of March 20, 2019 [ECF 163] stated:
       In light of the improper instruchons not to answer and the refusals to answer, Mr. Tjoa is
       ordered to pay the reasonable aWorney fees and costs incurred by Plainhﬀ in making
       this Mohon. This will only include those fees and costs incurred in the actual research
       and draking of the Mohon, and associated costs. Plainhﬀ shall submit to the Court a
       declarahon detailing such fees and costs, including hme sheets, within ten days of this
       order. The par(es shall meet and confer in an a3empt to agree on the amount of
       a3orney fees and costs. If they are unable to do so Mr. Tjoa may submit objec(ons to
       the amount of the fee and cost bill within ten days of Plain(ﬀ’s ﬁling of the fee and
       cost declara(on. No further sanchons are warranted.

I have aWempted to meet and confer with you prior to ﬁling, but if you are refusing to do so this
week, as is implied by your correspondence below, we will simply submit to the Court and
advise accordingly.

Meet and Confer
The Court’s Order of March 20, 2019, added the requirement that the parhes client’s need to
appear, but it did not otherwise displace the standing order that sets forth the following
protocol:

        Aker aWemphng other means to confer on the issue (i.e. leWer, phone call, e-mail) any
        party may demand such a meeMng on ﬁve (5) business days’ noMce. The locahon of the
        meehng will alternate with the ﬁrst locahon selected by counsel for Plainhﬀ, the second
        by counsel for Defendant, etc. Within ﬁve (5) business days of the lead trial counsels’
        meet-and-confer session, the parhes shall provide a detailed Joint LeWer to the Court,
        not to exceed ﬁve (5) pages without leave of Court. This Joint LeWer shall include a
        descriphon of every issue in dispute and, with respect to each such issue, a detailed
        summary of each party’s ﬁnal substanhve posihon and their ﬁnal proposed compromise
        on each issue. Upon receipt of the Joint LeWer the Court will determine what future
        proceedings are necessary.

I requested this meet and confer on March 22, 2019, with two weeks’ nohce keeping in mind
that we will have a Court reporter available on that day to create a record. Please be prepared
to meet and confer on April 5, 2019 aker the deposihon. We can begin the proceedings earlier
if you so need. We can also conduct the meet and confer on April 3, 2019, aker 3:00 p.m. at
our oﬃce in Redwood City.

As for the issues you have added:
(1) the amount of attorney fees and costs Sinco is attributing to the actual
research and drafting of its motion for sanctions;
That is addressed above.
(2) Sinco’s responses to Defendants’ written discovery requests (which were not
timely served and fail to comply with Sinco’s obligations to respond fully and in

                                                                                                    Page 4 of 7
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 14 of 21


good faith); and
Please idenhfy the speciﬁc request and the issue as we did in our leWer of March 22, 2019.
(3) Sinco’s improper designation of materials as Confidential and Attorneys’
Eyes Only (“AEO”) (e.g., marking every page of its discovery responses as AEO –
including General Statements and General Objections).
See email of March 19, 2019 stahng: As has been our prachce in State and Federal Court we
highlight the customer name, contacts, projects, etc., that are AEO. If these highlighted sechons
are redacted the document can be shared with your client. This was also what we were referring
to in the March 1, 2019 meet and confer that we ﬁled as properly redacted in our Reply to the
Mohon for Leave to Amend.


Lael Andara
Ropers Majeski Kohn & Bentley PC
Partner
(650) 780-1714




From: Jeffrey L. Fazio [mailto:jfazio@dehengsv.com]
Sent: Wednesday, March 27, 2019 10:45 AM
To: Andara, Lael D.; Trevino, Michelle G.; Shah, Manali
Cc: Clay Zhu; Yi Yao; Riedell, Roxana
Subject: Re: Meet and confer

Counsel,

Given that (a) the depositions of Messrs. Chee and Lim are being deposed on
April 4 and 5, respectively, we are unable to participate in a meet-and-confer
session on April 5 (which you requested less than a week ago, on March 22) for
two reasons. First, in light of the number of issues that must be addressed in
those depositions and the amount of preparation required for both, I am unable
to prepare for and participate in a meet-and-confer session the same day that
the Lim deposition will occur. Second, our client is unable to attend on April 5.
We are available, however, for an in-person meet-and-confer session during the
week of April 15.

In addition to the issues you have enumerated in your message (below), the
parties need to meet and confer about (1) the amount of attorney fees and costs
Sinco is attributing to the actual research and drafting of its motion for sanctions;
(2) Sinco’s responses to Defendants’ written discovery requests (which were not
timely served and fail to comply with Sinco’s obligations to respond fully and in
good faith); and (3) Sinco’s improper designation of materials as Confidential
and Attorneys’ Eyes Only (“AEO”) (e.g., marking every page of its discovery
responses as AEO – including General Statements and General Objections).



                                                                                                    Page 5 of 7
    Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 15 of 21


There may be other issues about which the parties must meet and confer as well.
If so, we will advise you of those issues as soon as we make that determination.

Please advise whether Sinco is available to meet and confer during the week of
April 15 and, if so, the date and time Sinco proposes to begin the session.

As for the depositions of the Xingke employees, I will articulate Defendants’
position in a separate message in a final effort to resolve the matter informally,
and request that Sinco make a good-faith effort to do the same.

Thank you.


Jeﬀrey L. Fazio
Senior AWorney

Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com
<image002.jpg>




From: "Andara, Lael D." <lael.andara@rmkb.com>
Date: Tuesday, March 26, 2019 at 9:16 AM
To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>, Clay Zhu <czhu@dehengsv.com>, Yi Yao
<yyao@dehengsv.com>
Cc: "Shah, Manali" <manali.shah@rmkb.com>, "Trevino, Michelle G."
<michelle.trevino@rmkb.com>, "Riedell, Roxana" <roxana.riedell@rmkb.com>
Subject: Meet and confer

Counsel,

Meet & Confer

In my correspondence of March 22, 2019, I requested an in person meet and confer with our
clients as mandated by the Court Order of March 20, 2019:

Accordingly, in the event that there are any future discovery disputes in this case (other than
disputes over attorney client privilege or attorney work product), lead trial counsel for the
disputing parties, along with their clients (which, for the entity clients, shall be the highest-
ranking officer in the company), shall meet and confer in person. The location of the meeting
shall alternate, with the first meeting place to be chosen by the Plaintiff.

The meet and confer requested on March 22, 2019, was requested for April 5, 2019, here in the
United States. The subject of the meet and confer was directed to the XingKe produchon and
XingKe’s responses to Interrogatories 1-8, 10-11, and 14-19. A more detailed analysis of the
issue is set out in the correspondence of March 22, 2019. As previously menhoned Mr. Chee


                                                                                                    Page 6 of 7
     Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 16 of 21

will be appearing on behalf of SinCo. Can you advise as to who will appear for Xingke?

XingKe DeposiMons

Pursuant to the Court’s Order of March 20, 2019, we are required to provide the Court with a
schedule of the deposihons of the XingKe witnesses by no later than March 27, 2019. [ECF 164]
Can you advise on the status of the schedule so we can conﬁrm our calendar?

Our correspondence of March 22, 2019, explained in great detail that aker contachng the U.S.
Consulate General and your reference to Planet Depo, the deposihons cannot proceed in Hong
Kong without violahng local law, as none of the witnesses are U.S. cihzens. We would prefer to
have these deposihons conducted in the U.S. rather than Singapore if at all possible. As a
compromise, would you consider making the witnesses available in Hawaii, as it approximately
the same ﬂight as Singapore for the witnesses.

Lael Andara
Ropers Majeski Kohn & Bentley PC
Partner
1001 Marshall Street, Suite 500 • Redwood City • CA • 94063-2052
Office: (650) 364-8200 • Direct: (650) 780-1714
lael.andara@rmkb.com •Click for My BIO.




                                                                                                 Page 7 of 7
Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 17 of 21




                EXHIBIT B
              Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 18 of 21


Subject:    RE: SinCo v Liew et al
Date:       Tuesday, April 9, 2019 at 6:17:05 PM Paciﬁc Daylight Time
From:       Acheson, Jennifer E.
To:         Jeﬀrey L. Fazio
A7achments: image001.jpg, image002.jpg, image003.jpg, image004.jpg, image005.jpg, image006.jpg,
            image007.jpg, image008.jpg, image009.jpg, image010.jpg

No problem. Thanks for your cooperaVon.

From: Jeffrey L. Fazio [mailto:jfazio@dehengsv.com]
Sent: Tuesday, April 09, 2019 4:47 PM
To: Acheson, Jennifer E.
Cc: Andara, Lael D.; Clay Zhu; Yi Yao
Subject: Re: SinCo v Liew et al

Hi Jennifer,

Sounds good. Thanks for taking care of the stip.

Best,


Jeﬀrey L. Fazio

Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com




From: "Acheson, Jennifer E." <jennifer.acheson@rmkb.com>
Date: Tuesday, April 9, 2019 at 4:44 PM
To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>
Cc: "Andara, Lael D." <lael.andara@rmkb.com>, Clay Zhu <czhu@dehengsv.com>, Yi Yao
<yyao@dehengsv.com>
Subject: RE: SinCo v Liew et al

Hi, Jeﬀrey,

Thanks for your prompt response. As we just discussed, I will prepare a sVpulaVon for a date then. Judge
Chen is not available to June 4-6 so your date range works.

Best,

Jennifer


                                                                                                           Page 1 of 3
              Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 19 of 21


Jennifer E. Acheson
Ropers Majeski Kohn & Bentley PC
Partner
   Office: (650) 364-8200 Direct: (650) 780-1750
    Fax: (650) 780-1701           Email: jennifer.acheson@rmkb.com • Web Site: www.rmkb.com • My Profile




San Francisco • Redwood City • San Jose • Los Angeles • New York • Boston

IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any
U.S. tax advice contained in this communication (or in any attachment) is not intended or written to be used, and cannot be used, for the
purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting, marketing or recommending to another party any
transaction or matter addressed in this communication (or in any attachment).
CONFIDENTIALITY NOTICE: This communication constitutes an electronic communication within the meaning of the Electronic
Communications Privacy Act, 18 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message.
This communication may contain confidential and privileged material for the sole use of the intended recipient and receipt by anyone other
than the intended recipient does not constitute a loss of the confidential or privileged nature of the communication. Any review or
distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender by return electronic mail and
delete all copies of this communication.




From: Jeffrey L. Fazio [mailto:jfazio@dehengsv.com]
Sent: Tuesday, April 09, 2019 4:20 PM
To: Acheson, Jennifer E.
Cc: Andara, Lael D.; Clay Zhu; Yi Yao
Subject: Re: SinCo v Liew et al

Hi Jennifer,

I just tried to reach you, but got your voicemail. Just about any date between June 10 and
28 work for me, but it may be moot in any event. As we explained to Judge Chen recently,
we are planning to amend Xingke’s counterclaim and will likely do the same with Mark
Liew’s counterclaim – if we don’t dismiss it entirely.

If you’d like to discuss it, let me know.

Best,




                                                                                                                                       Page 2 of 3
              Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 20 of 21



Jeﬀrey L. Fazio

Silicon Valley Oﬃce: 7901 Stoneridge Drive #208, Pleasanton, CA 94588
Tel: (+1) 925 399 5856 Fax: (+1) 925 397 1976 Web: www.dehenglaw.com




From: "Acheson, Jennifer E." <jennifer.acheson@rmkb.com>
Date: Tuesday, April 9, 2019 at 4:00 PM
To: "Jeﬀrey L. Fazio" <jfazio@dehengsv.com>
Cc: "Andara, Lael D." <lael.andara@rmkb.com>
Subject: SinCo v Liew et al

Mr. Fazio,

I don’t think we’ve spoken yet. I am assisVng Lael Andara in this maker and lel you a voicemail message re a
sVpulaVon to conVnue the new date the Court has assigned – April 18, 2019 – to our MoVon to Dismiss.

Neither Lael nor I is available that day. The court has advised that I need to clear a new date with you. Can I
please speak with you about possible dates early June?

Please give me a call at 650-780-1750 at your earliest convenience.

Thank you,

Jennifer

Jennifer E. Acheson
Ropers Majeski Kohn & Bentley PC
Partner
   Office: (650) 364-8200 Direct: (650) 780-1750
    Fax: (650) 780-1701           Email: jennifer.acheson@rmkb.com • Web Site: www.rmkb.com • My Profile




San Francisco • Redwood City • San Jose • Los Angeles • New York • Boston

IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any
U.S. tax advice contained in this communication (or in any attachment) is not intended or written to be used, and cannot be used, for the
purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting, marketing or recommending to another party any
transaction or matter addressed in this communication (or in any attachment).
CONFIDENTIALITY NOTICE: This communication constitutes an electronic communication within the meaning of the Electronic
Communications Privacy Act, 18 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message.
This communication may contain confidential and privileged material for the sole use of the intended recipient and receipt by anyone other
than the intended recipient does not constitute a loss of the confidential or privileged nature of the communication. Any review or
distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender by return electronic mail and
delete all copies of this communication.


                                                                                                                                       Page 3 of 3
Case 3:17-cv-05517-EMC Document 192 Filed 04/15/19 Page 21 of 21




                                                                   Page 4 of 3
